DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST, NON-FINAL OFFICE ACTION for Application 16/921,629, filed on 07/06/2020, and a Preliminary Amendment filed on 09/16/2020.  This application is a Continuation of Application #13/550,563, filed 07/16/2012, which is a Continuation in Part of Application #13/294,134, filed on 11/10/2011, now Patent No. 10,937,074.  These applications claims priority to several Provisional applications dating back to 11/10/2010.  
Claims 2-21 are pending and have been examined.
Claim 1 has been cancelled by the applicant.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 12 is directed to a system.  The system comprises a processor, a network, and a user device.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability. Independent claim 2 is directed to a method, or process.  A process is a statutory category for patentability.  Independent claim 21 is directed to a non-transitory computer-readable storage medium.  Therefore, the medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim in in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”     
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “identifying that a first user device associated with a first user is communicatively coupled to a network, identifying a connection between the first user and a second user, receiving information identifying a preference associated with the second user, generating a tailored offer for the first user that is tailored based on the preference associated with the second user, and transmitting the tailored offer to the first user.”  The claimed concept is considered to be directed to a certain method of organizing human activity, namely “commercial or legal interactions” such as contracts, advertising, marketing or sales activities, business relations (see page 52 of the January 7th, 2019 Updated Patent Eligibility Guidance in the Federal Register).  The claims include identification of a user in a network (which could be a merchant identifying customers in an email list, a social network, a chat room, or a mailing list), identifying and receiving connection and preference data about the user and another user (which could be by evaluating existing profile data or evaluating new incoming data about the customer as a merchant would do when planning a new marketing campaign) and generating and sending an offer to the users (as would be done by a merchant or even such as a realtor when sending out an offer or advertisement to a segment of their CRM population).  The examiner considers this process  the routine and ordinary steps that would be used in targeted advertising or marketing activities.  Therefore, the claims are determined to be directed to an abstract idea, namely a certain method of organizing human activity.  Further, the claims could also be said to be directed to a mental process.  A human operator with access to the user data and profiles could identify connections between users, identify and evaluate user profile data, make a judgment about what kind of offer to tailor, and generate an offer.  The actual generation and transmittal of an offer would be considered additional elements. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claimed invention includes the actual  transmitting of the offer to a user “device” over a “network.”  This additional element is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see “receiving and/or transmitting data over a network,” citing Symantec, “sending messages over a network,” citing buySAFE v Google).  Therefore, this steps do not integrate the abstract idea into a practical application.  The claims also include a user “device,” a processor, a “memory,” and a network.  However, these elements are recited at a high level of generality, and are considered generic recitations of technical elements.  These components are used as tools to automate the abstract idea.  They are not considered particular machines or transformations (see MPEP 2106.05 (b) and (c)).  Therefore, these elements do not integrate the abstract idea into a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual transmitting of the offer to a user “device” over a “network.”  This additional element is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see “receiving and/or transmitting data over a network,” citing Symantec, “sending messages over a network,” citing buySAFE v Google).  Therefore, this element is not considered significantly more than the abstract idea itself.  The claims also include a user “device,” a processor, a “memory,” and a “network.”  However, these elements are recited at a high level of generality, and are considered generic recitations of technical elements.  These components are used as tools to automate the abstract idea.  They are not considered particular machines or transformations (see MPEP 2106.05 (b) and (c)).  Therefore, these elements are not considered significantly more.         
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely identify a first user connect to a network, identify an associated network user, analyze the profile, and generate and transmit an offer based on the profile/preference data.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 3 is considered part of the abstract idea, as the network being a “social network” does not change the analysis as a social network is a type of network.  Claim 4 is also considered part of the abstract idea, as exchanges between users is the type of data that is stored on user profiles in the advertising arts and could easily be analyzed as part of marketing activities or as a mental process.  Claim 5 is considered part of the abstract idea as the gift being an “offer” does not change the manner of analysis of the user profile/preference data or the way the offer is generated and transmitted.  Claims 6 and 7 are considered part of the abstract idea as the preference being feedback or various entertainment and retail preferences does not change the way the user profile/preference data would be analyzed as part of a marketing activity or as a mental analysis.  Claim 8 would be considered conventional computer functioning, and the examiner takes Official Notice that even given the 2010 effective filing date of the application using GPS as a targeting parameter for advertising was well known at least a decade prior to the filing of the application used by companies such as Pinpoint Incorporated and Nokia.  Claim 9 is considered part of the abstract idea, as identifying a calendar data could easily be part of the marketing analysis for generating a tailored offer and this technique is often done by realtors when setting up even individual offers to customers in their CRM based on such as birthdays or purchase anniversaries.  Claim 10 is considered “receiving and/or transmission of data over a network,” as discussed in the Step 2A, Prong 2 and Step 2B analysis above.  Claim 11 is considered ineligible as it repeats the steps of the independent claim, just with a different combination of users.  The transmitting of the offer from a first user to a third user is considered “receiving and/or transmission of data over a network,” as discussed in the Step 2A, Prong 2 and Step 2B analysis above.  The other dependent claims mirror those discussed above.    
Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-3 6-7, 10-13, 16-17, and 20-21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kretz, et al., Pre-Grant Publication No. 2008/0281694 A1.
Regarding Claims 2, 12, and 21, Kretz teaches:
A method (system) (medium)… comprising:
identifying that a first user device associated with a first user is communicatively coupled to a network (see [0004]-[0005] in which the users are mobile device users; see [0009]-[0014] in which identified members are connected members in one or more social networks such as users of a network chat service, SMS group over a telephone network, or other such social networks) 
identifying a connection between the first user and a second user (see Abstract, [0015]-[0016], [0042], [0061], and [0066]-[0068], in which members of a group are identified, such as the second user, and other members of the social network connected to the members of the group, such as the first user that is connected, are also identified as candidates for targeting with a product or service offer that the members of the group, such as the second member, have already purchased or shown a preference for) 
receiving information identifying a preference associated with the second user (see [0042] and [0066]-[0068] in which the preferences and attributes of the member group, including the second member, such as preferences for a product, purchases, interest in content, browsing history, or other preferences are identified)
generating a tailored offer for the first user that is tailored based on the preference associated with the second user (see Abstract, [0005], [0016], [0042], and [0066]-[0068] in which other members of the network [the first users] not in the particular virtual group or sub-group are targeted with advertisements for a product or service based on the identified interests/preferences of the members of the virtual group or sub-group, such as a purchase of a camera or particular CD, rating a same music or video highly, or donating money to a same benefit; see Figure 12 and [0068]-[0070] in which a product/service advertisement is transmitted to and displayed on the first user’s mobile device; the Examiner notes that, absent any further detail, an “offer” is broadly interpreted as what to one of ordinary skill in the art would include content that advertises a product or service for sale as being an “offer” of a product) 
transmitting the tailored offer to the first user device over the network (see Figure 12 and [0068]-[0070])

Regarding Claims 3 and 13, Kretz teaches:
the method of claim 2…
wherein identifying the connection between the first user and the second user includes determining that the first user is coupled to the second user in a social network (see [0010]-[0014])




Regarding Claims 6 and 16, Kretz teaches:
the method of claim 2…
wherein identifying the preference associated with the second user includes analyzing a feedback by the second user on a social network (see at least [0066] in which feedback such as rating a same music or video highly is used as a preference for the second user and the member group, the preference subsequently used to target advertisement to the first user)

Regarding Claims 7 and 17, Kretz teaches:
the method of claim 2…
wherein the preference includes at least one of a dining preference, an event preference, a travel preference, a recreational activity preference, a health preference, and a retail preference (see [0015], [0042], and [0066] which include preferences such as a product or service purchase, which is a “retail preference,” similar television show ir channel watching activity, which is a “recreational activity preference,” shopping in same store, which is a “retail preference,” driving the same route, which is a “travel preference,” rented a same DVD or jogging in same area, which is a “recreational activity preference”)

Regarding Claim 10, Kretz teaches:
the method of claim 2
wherein transmitting the tailored offer to the first user device causes the first user device to display the tailored offer (see at least Figure 12 and [0068]-[0070])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 4-5, 11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kretz, et al., Pre-Grant Publication No. 2008/0281694 A1 in view of Soza, et al., Pre-Grant Publication No. 2009/0319359 A1.
Regarding Claims 4 and 14, Kretz teaches:
the method of claim 2…
Kretz, however, does not appear to specify:
wherein identifying the connection between the first user and the second user includes determining that the first user and the second user have previously exchanged a gift over the network
Soza teaches:
wherein identifying the connection between the first user and the second user includes determining that the first user and the second user have previously exchanged a gift over the network (see [0034]-[0045] and [0049]-[0053] in which offers shared between members of a social network are tracked over time and used as a measure of connection in the network)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Soza with Kretz because Kretz already teaches users sharing offers directly via mobile devices, such as in [0069], and using that as a measure of connection would allow for recognition of which users are comfortable sharing offers with each other, leading to better identification of what users to target based on what offers the other users in a sharing pair have received or used.

Regarding Claims 5 and 15, the combination of Kretz and Soza teaches:
the method of claim 4…
Soza further teaches:
wherein the gift is an offer exchanged between the first user and the second user (see [0034]-[0045] and [0049]-[0053] in which offers shared between members of a social network are tracked over time and used as a measure of connection in the network)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Soza with Kretz because Kretz already teaches users sharing offers directly via mobile devices, such as in [0069], and using that as a measure of connection would allow for recognition of which users are comfortable sharing offers with each other, leading to better identification of what users to target based on what offers the other users in a sharing pair have received or used.




Regarding Claims 11 and 20, Kretz teaches:
the method of claim 2…
transmitting the tailored offer from the first user to another user (see [0069])
generating a  tailored offer for the first user that is tailored based on a preference associated with the user (see Abstract, [0005], [0016], [0042], and [0066]-[0068] in which other members of the network [the first users] not in the particular virtual group or sub-group are targeted with advertisements for a product or service based on the identified interests/preferences of the members of the virtual group or sub-group, such as a purchase of a camera or particular CD, rating a same music or video highly, or donating money to a same benefit; see Figure 12 and [0068]-[0070] in which a product/service advertisement is transmitted to and displayed on the first user’s mobile device)
transmitting the tailored offer to the first user device over the network (see Figure 12 and [0068]-[0070])
Kretz, however, does not appear to specify:
wherein transmitting the tailored offer establishes a connection between the first user and another user
Soza teaches:
wherein transmitting the tailored offer establishes a connection between the first user and the another user (see [0034]-[0045] and [0049]-[0053] in which offers shared between members of a social network are tracked over time and used as a measure of connection in the network)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Soza with Kretz because Kretz already teaches users sharing offers directly via mobile devices, such as in [0069], and using that as a measure of connection would allow for recognition of which users are comfortable sharing offers with each other, leading to better identification of what users to target based on what offers the other users in a sharing pair have received or used.
Kretz and Soza, however, does not appear to specify:
a third user
generating a second tailored offer for the first user that is tailored based on a preference associated with the third user
Kretz does however teach the same steps for a different combination of users as cited above.  Therefore, it would be obvious to one of ordinary skill in the art to combine a third user and generating a second tailored offer for the first user that is tailored based on a preference associated with the third user with Kretz and Soza because doing so would allow further sharing of offers and tailoring of targeted offers to other members of the social network in response to other interactions by other members and friends.
The Examiner notes that the above limitations are considered a mere duplication of parts and given little patentable weight.  A mere duplication of parts (e.g. a second computing device) has no patentable significance unless new and unexpected result is produced, (In re Harza, 124 USPQ 378 (CCPA 1960))

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kretz, et al., Pre-Grant Publication No. 2008/0281694 A1 in view of Johnson, Pre-Grant Publication No. 2009/0204484 A1.
Regarding Claims 8 and 18, Kretz teaches:
the method of claim 2…
Kretz, however, does not appear to specify:
identifying a location of the first user device via a GPS receiver, wherein generating the tailored offer for the first user is based on the location of the first user device
Johnson teaches:
identifying a location of the first user device via a GPS receiver, wherein generating the tailored offer for the first user is based on the location of the first user device (see Abstract, [0012]-[0013])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Johnson with Kretz because Kretz already teaches mobile users and the use of GPS to determine member connection such as in [0062], and using GPS to target offers would lead to better targeting using location relevancy which would be more convenient and relevant to the user as they could be targeted when close to a merchant associated with the offer. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kretz, et al., Pre-Grant Publication No. 2008/0281694 A1 in view of Saxena, Pre-Grant Publication No. 2011/0066501 A1.
Regarding Claims 9 and 19, Kretz teaches:
the method of claim 2…
Kretz, however, does not appear to specify:
wherein generating the tailored offer for the first user includes identifying that a calendar date is associated with a special occasion
Saxena teaches:
wherein generating the tailored offer for the first user includes identifying that a calendar date is associated with a special occasion (see at least [0028])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Johnson with Kretz because Kretz already teaches using a calendar application of a mobile user to identify connection, such as in [0065], and using the calendar events to tailor offers for special occasions would allow for a relevant targeted offer during a time when people are usually actively seeking and pressured to purchase a product or service in a timely fashion.



Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to this claimed invention:
Craig, Pre-Grant Publication No. 2008/0104172 A1- teaches identification of other members with similar attributes to a first member in a social network, and teaches targeting advertisements based on the attributes of the group of members including the first member; also uses feedback for further targeting.
Chan, et al., Pre-Grant Publication No. 2011/0264519 A1
Toulotte, Pre-Grant Publication No. 2007/0219874 A1- calendar and event data for social network members is used to tailor offers and gift ideas to one member for another member
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
	/LUIS A BROWN/            Primary Examiner, Art Unit 3682